DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification


The disclosure is objected to because of the following informalities:  erroneous description of drawings of prior art drawings as drawings illustrating embodiments of applicant’s invention.  Specifically, Figures 1 and 2 should be disclosed as prior drawings.  Because in applicant’s specification paragraphs 44 and 45 (in the “Brief Description of the Several Views of the Drawings”), disclose an example gas sensing device and conventional gas sensing device and conventional drawings, respectively.  But applicant’s specification paragraph 57 discloses that Figure 1 comprise an embodiment of applicant’s invention.
Appropriate correction is required.

Drawing Objections




The drawings are objected to because Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3 and 12 are rejected under 35 U. S. C. 103 as being unpatentable over Takahashi (US 20060289400 A1), as applied to claim 1, in view of Hok et al. (GB 2435099 A) hereafter referred to as “Hok”.

    PNG
    media_image1.png
    498
    499
    media_image1.png
    Greyscale

Regarding claim 1, Takahashi discloses a method of operating a gas sensing device, the method comprising:
receiving a first signal from a gas sensor circuit having a resistive gas sensing element (Figures 2 and 3, element 2) (paragraph 42, lines 1 - 9), the first signal being indicative of a resistance value of the resistive gas sensing element;
processing the first signal to compute a value of a gas concentration (paragraph 51, lines 1 - 12);
comparing the value of gas concentration to a threshold value (last 5 lines of paragraph 51); and
setting the gas sensing device to an alert signal issue state based on an outcome of the comparing, wherein the setting the gas sensing device to the alert signal issue state includes a diagnosis procedure (paragraph 12, all lines, therein), the diagnosis procedure including:
computing a set of parameters indicative of a state of the gas sensor circuit (paragraph 18, all lines, therein);
classifying the gas sensor circuit (via a diagnosis means, Figure 1, element 15) , based on values of the parameters in the set of parameters computed, in one of a first class and a third class indicative of the gas sensor circuit being faulty or correctly operating, respectively; and

i) in response to the gas sensor circuit being classified in the first class, disabling the setting the gas sensing device to the alert signal issue state (paragraph 76, 4 - 8) (paragraph 77, lines 6 – 9); and

iii) | in response to the gas sensor circuit being classified in the third class, enabling setting the gas sensing device to the alert signal issue state (paragraph 76, lines 1 – 4) (paragraph 77, lines 1 – 5).
However, regarding claim 1, Takahashi does not disclose the diagnosis procedure classifying the gas sensor circuit, based on values of the parameters in the set of parameters computed, in one of a second class indicative of the gas sensor circuit being degraded; and
il) in response to the gas sensor circuit being classified in the second class, triggering a sensitivity correction procedure of the gas sensor circuit.
Regarding claim 1, Hok teach the diagnosis procedure classifying the gas sensor circuit, based on values of the parameters in the set of parameters computed, in one of a second class indicative of the gas sensor circuit being degraded; and
il) in response to the gas sensor circuit being classified in the second class, triggering a sensitivity correction procedure of the gas sensor circuit (page 6, lines 1 - 3).
It would have been obvious to one of ordinary skill in the art at the time the applicant filed for the invention, that a method comprising the steps performed using a gas sensor as disclosed by Takahashi, for the Takahashi disclosed method can be modified to perform an additional gas sensor operation classification as taught by Hok, for the method to effectuate more precise presence and concertation determination of hazardous, combustible gases. 
Regarding claim 2, Takahashi discloses the method, comprising, as a result of the gas sensor circuit being classified in the first class, issuing a sensor fault signal (paragraph 85 all lines, therein).
Regarding claim 3, Hok teach the method, wherein the gas sensor circuit comprises a resistive heater (page 6, line 9), and wherein the sensitivity correction procedure comprises increasing a power supplied to the resistive heater (page 16, lines 19 – 22).
Regarding claim 12, Takahashi discloses the method, comprising performing the diagnosis procedure periodically (paragraph 25 all lines, therein).
Claim 13 is rejected under 35 U. S. C. 103 as being unpatentable over Takahashi, as applied to claim 13, in view of Hok”.
          
    PNG
    media_image2.png
    493
    321
    media_image2.png
    Greyscale
             
    PNG
    media_image3.png
    338
    589
    media_image3.png
    Greyscale

Regarding claim 13, Takahashi discloses a gas sensing device, comprising:
a gas sensor circuit comprising a resistive gas sensing element (Figures 2 and 3, element 2) (paragraph 42, lines 1 - 9); and
a control circuit (diagnosis means, Figure 1, element 15) coupled to the gas sensor circuit (Figure 1, element 10) (paragraph 11, lines 1 - 3), the control circuit operable to control the gas sensor circuit by:
applying a first signal on the gas sensor circuit (paragraph 51, all lines, therein);
detecting a change of resistive value of the resistive sensing element in response to the first signal (paragraphs 15 - 17, all lines, therein); and
determining an operation state of the gas sensor circuit based on the change of resistive value (paragraph 18, all lines, therein).
However, regarding claim 13, Takahashi does not disclose a control circuit coupled to the gas sensor circuit, the control circuit operable to control the gas sensor circuit by:
triggering a sensitivity correction procedure of the gas sensor circuit based on the operation state of the gas sensor.
Regarding claim 13, Hok teach a control circuit coupled to the gas sensor circuit, the control circuit operable to control the gas sensor circuit by:
triggering a sensitivity correction procedure of the gas sensor circuit based on the operation state of the gas sensor (page 16, lines 17 – 22).
It would have been obvious to one of ordinary skill in the art at the time the applicant filed for the invention, that a gas sensing device comprising a combination of features as disclosed by Takahashi (as presented in paragraph 20, above), for the Takahashi gas sensor can be modified to incorporate additional features as taught by Hok (as presented in paragraph 22, above), for the gas sensor to effectuate more precise presence and concertation determination of hazardous, combustible gases. 
Claim 15 is rejected under 35 U. S. C. 103 as being unpatentable over Takahashi, as applied to claim 13, in view of Hok, and further, in view of Ross (CA 3028548 A1).
Regarding claim 15, neither Takahashi discloses, nor Hok teach the claimed limitations.
Regarding claim 15, Ross teaches the device, wherein the gas sensor circuit comprises a resistive heater, and wherein the applying a first signal on the gas sensor circuit includes applying a current pulse to the resistive heater (paragraph 28, 47, 51, and 52, all lines, therein).
It would have been obvious to one of ordinary skill in the art at the time the applicant filed for the invention, that a gas sensing device comprising a combination of features as disclosed by Takahashi (as presented in paragraph 20, above), for the Takahashi gas sensor can be modified as taught by Hok (as presented in paragraph 22, above), for the Takahashi gas sensing device control circuit can be further modified to trigger a sensitivity correction procedure of the gas sensor circuit based on the operation state of the gas sensor as taught by Ross (as presented in paragraph 26, above), for the gas sensor to effectuate more precise presence and concertation determination of hazardous, combustible gases. 
Claims 19 and 20 are rejected under 35 U. S. C. 103 as being unpatentable over Ross, as applied to claim 19, in view of DiMeo, Jr. et al. (US 6596236 B2), hereafter referred to as “DiMeo”.
Regarding claim 19, Ross disclose a method (paragraph 12, all lines, therein), comprising:
applying a current pulse on a gas sensor circuit (paragraph 45, lines 1 - 5), the current pulse having a first stage and a second stage of different durations and different current values (paragraphs 47, 51, and 52, all lines, therein);
detecting a change of resistive value of the resistive sensing element in response to the current pulse (paragraphs 61 and 62, all lines, therein);
determining a set of characteristics of the change of resistive value (paragraph 57, all lines, therein); and
determining an operation state of the gas sensor circuit based on the set of characteristics (paragraph 63, all lines, therein).





























However, regarding claim 19, Ross does not disclose the method comprising the use of a MEMS gas circuit having a resistive sensing element.
.

    PNG
    media_image4.png
    352
    653
    media_image4.png
    Greyscale

Regarding claim 19, DiMeo teach the method comprising the use of a MEMS gas circuit (column 4, lines 1 – 4) having a resistive sensing element (polycrystalline silicon heating element, Figure 5, element 16) (column 18, lines 28 – 36) (column 20, lines 27 – 33).
It would have been obvious to one of ordinary skill in the art at the time the applicant filed for the invention, that a method comprising the steps performed using a gas sensor as disclosed by Ross, for the Ross method can be modified to performed using a MEMS gas sensor as taught by DiMeo, for the method to effectuate more precise presence and concertation determination of hazardous, combustible gases. 
Regarding claim 20, Ross discloses the method, wherein the set of characteristics include a time evolution pattern of the change of resistive value and a resistive value of resistive sensing element at an end of the current pulse (last three lines of paragraph 61).

Allowable Subject Matter
Claims 4 – 11, 14, and 16 - 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 4, the prior art made of record neither shows nor suggests the method, wherein the diagnosis procedure comprises:
counting a number of consecutive executions of the sensitivity correction procedure; and
classifying the gas sensor circuit in the first class as a result of the number of consecutive executions of the sensitivity correction procedure being higher than a threshold.



































Regarding claim 5, the prior art made of record neither shows nor suggests the method, wherein the computing the set of parameters comprises determining whether the values of the parameters in the set of parameters are in a steady state condition, and repeating the computing in response to the values of the parameters in the set of parameters failing to be in a steady state condition.
Regarding claim 6, the prior art made of record neither shows nor suggests the method, wherein the classifying the gas sensor circuit based on the values of the parameters in the set of parameters comprises analyzing one or more of a time evolution pattern or a final value reached by a parameter in the set of parameters.
Regarding claim 7, the prior art made of record neither shows nor suggests the method, wherein the gas sensor circuit comprises a resistive heater, and wherein the computing the set of parameters comprises:
applying a current pulse to the resistive heater;
sensing a second signal from the gas sensor circuit in response to the application of the current pulse; and
computing, based on the second signal, a value of resistance of the resistive gas sensing element and a value of a slope of the second signal received.
Regarding claim 8, the prior art made of record neither shows nor suggests the method, wherein the current pulse applied to the resistive heater comprises:
a first portion having a first duration and a first current value;
a second portion having a second duration and a second current value different from the first current value; and
a third portion having a third duration and zero current value.
Regarding claim 9, the prior art made of record neither shows nor suggests the method, wherein the first current value is higher than the second current value and the third duration is larger than each one of the first duration or the second duration.
Regarding claim 10, the prior art made of record neither shows nor suggests the method comprising performing the diagnosis procedure at power-up of the gas sensing device.
Regarding claim 11, the prior art made of record neither shows nor suggests the  method comprising performing the diagnosis procedure after an alert signal has been issued.
Regarding claim 14, the prior art made of record neither shows nor suggests the gas sensing device, wherein the control circuit is operable to control the gas sensor circuit based on the operation state of the gas sensor by:
disabling the gas sensing device to issue an alert signal according to a measurement result of the gas sensor circuit; and
enabling the gas sensing device to issue the alert signal according to the measurement result of the gas sensor circuit.
Regarding claim 16, the prior art made of record neither shows nor suggests the device, wherein the detecting the change of resistive value of the resistive sensing element includes:
sensing a second signal from the gas sensor circuit in response to the application of the current pulse; and
computing, based on the second signal, a resistance value of the resistive gas sensing element and a slope of the change of the resistive value.
Regarding claim 17, the prior art made of record neither shows nor suggests the device, wherein the current pulse includes:
a first portion having a first duration and a first current value;
a second portion having a second duration and a second current value different from the first current value; and
a third portion having a third duration and zero current value.
Regarding claim 18, the prior art made of record neither shows nor suggests the device, wherein the first current value is higher than the second current value and the third duration is larger than each one of the first duration or the second duration.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF